PER Curiam. Appellant Arley David Mathis, by and through am. attorney, has filed a motion for rule on clerk. His attorney, Robert Scott Parks, states in the motion that the order extending time for filing the record was entered late due to a mistake on his part.  We find that such an error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. See In Re Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.